FILE COPY



    In re Kristopher Michael
    MontemayorAppellant/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                               April 4, 2014

                                          No. 04-14-00213-CV

                            IN RE Kristopher Michael MONTEMAYOR

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        Relator filed a petition for writ of mandamus on April 1, 2014 and an amended petition
for writ of mandamus on April 3, 2014. The court has considered relator’s petition and amended
petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on April 4th, 2014.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1This proceeding arises out of Cause No. 2004-CVG-000909-C1, styled In the Interest of K.M.M. and K.M.M. Jr.,
Children, pending in the County Court At Law No. 1, Webb County, Texas, the Honorable Elma T. Salinas Ender
presiding.